DETAILED ACTION
Preliminary Amendment filed on 10/16/2019 is acknowledged.  Claims 1-25 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-2, 4, 7-9 and 12-17, drawn to a reaction vessel system, classified in B01J19/08.
II. Claim 18-25, drawn to a method of operating a temperature-controlled reaction vessel system, classified in B01J19/0013.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
 (a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Thomas on 08/02/2022 a provisional election was made without traverse to prosecute the invention of group I, claim 1-2, 4, 7-9 and 12-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 18-25 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 7, 12-13 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WOP 2017/019768, IDS) (Lee).
Regarding claim 1, Lee discloses a reaction vessel system (abstract), comprising:
a reaction vessel, comprising:
a housing having a first interior-facing surface (22a) and an opposing second interior-facing surface (22b) (Fig. 1A; par [0036]);
a first reaction chamber (20) defined by the first interior-facing surface (22a) and the second interior-facing surface (22b) (Fig. 1A, par [0036]);
a first light absorbing layer (22a) conforming to the first interior-facing surface of the housing (Fig. 1B par [0037] [0043]); and
a second light absorbing layer (22b) conforming to the second interior-facing surface of the housing (Fig. 1B, par [0037] [0043]);
a first energy source configured to direct light through the housing at the first light absorbing layer (Fig. 2A, par [0043] [0052]).
Lee does not disclose a second energy source configured to direct light through the housing at the second light absorbing layer. However, Lee discloses that the first reaction chamber (20) is defined by the first interior-facing surface (22a) and the second interior-facing surface (22b) (Fig. 1B). Lee discloses that “When a light is illuminated through lower substrate layer 18 (e.g., PMMA) with initial intensity I0, the light is reflected (R1), absorbed (A1), and transmitted (T1) through the lower thin film 22a. Subsequently, the transmitted light (T1) passed through the chamber 24 and is also reflected (R2), absorbed (A2), and transmitted (T2) through the upper thin film 22b. The thin films 22a and 22b act as a plasmonic photo thermal light-to-heat converter for PCR thermal cycling. The absorbed light A1, A2 contributes to the photo thermal heating of the thin film (e.g. Au) atoms for the thermal cycling of PCR” (par [0043]). Here, Lee teaches that under a single light source, the light absorbed by the first light adsorbing layer is A1, the light absorbed by the second light absorbing layer is A2 (Fig. 1B). Since the film 22b is in the shadow of film 22a (Fig. 1B), the film 22a and 22b are not evenly heated, i.e. A1 > A2. 
Thus, the claimed invention can be seen as an improvement to Lee’s device by adding a second light source.  The known technique is to use a light source to heat the light absorbing layer as taught by Lee. Therefore, it would have been obvious to one of ordinary skill in the art to apply the known techniques as taught by lee to Lee’s device by adding a second energy source configured to direct light through the housing at the second light absorbing layer (22b). The result is predictable, that is evenly heat the first (22a) and second (22b) light absorbing layer, each light absorbing layer absorbs A1+A2 amount of light from the first and second light source. 
Regarding claim 2, Lee discloses that wherein the first light absorbing layer and the second light absorbing layer each comprise a metallic film (Au) formed on respective first and second interior-facing surfaces of the housing (par [0043]).
Regarding claim 4, Lee discloses that wherein at least a portion of the housing is optically transparent to wavelengths of light emitted by the first energy source and the second energy source (par [0043]).
Regarding claim 7, Lee discloses an excitation light source assembly and an emission detecting sensor assembly, wherein the excitation light source assembly comprises an excitation light source configured to direct an excitation light configured to cause a fluorescent marker within the first reaction chamber to emit a fluorescent light, and wherein the emission detecting sensor assembly comprises an emission sensor configured to detect the emitted fluorescent light (par [0081]).
Regarding claim 12, Lee teaches that “in a preferred configuration for POC testing, the device of the present description may only include optical cavity 20, or a plurality or array of multiplexed optical cavities, without a reference chamber 26” (par [0054]).
Thus, Lee discloses that the reaction vessel system further comprising:
a second reaction chamber;
a third energy source configured to direct light through the housing at the first light absorbing layer adjacent to the second reaction chamber; and
a fourth energy source configured to direct light through the housing at the second light absorbing layer adjacent to the second reaction chamber;
wherein the first energy source, the second energy source, the third energy source, and the fourth energy source are individually controllable.
Regarding claim 13, Lee teaches that “in a preferred configuration for POC testing, the device of the present description may only include optical cavity 20, or a plurality or array of multiplexed optical cavities, without a reference chamber 26” (par [0054]).
Thus, Lee discloses that wherein the first light absorbing layer comprises a first discrete region associated with the first reaction chamber and a second discrete region associated with the second reaction chamber, and wherein the first energy source is configured to direct light at the first discrete region and the third energy source is configured to direct light at the second discrete region.
Regarding claim 15, Lee discloses that wherein the first light absorbing layer and the second light absorbing layer having an inner surface that is oriented toward an interior of the first reaction chamber and an outer surface that is oriented away from the interior of the first reaction chamber (Fig. 1B, par [0036]).  and Modified Lee teaches that wherein the first energy source and the second energy source are configured to direct light at the outer surfaces of the first light absorbing layer and the second light absorbing layer, respectively (par [0052]).
Regarding claim 16, Modified Lee discloses that wherein the housing is configured to be disposed between the first energy source and the second energy source when in use.
Regarding claim 17, Modified Lee discloses that wherein the first light absorbing layer and the second light absorbing layer have a same thickness and composition for evenly heating.
Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (WOP 2017/019768, IDS) (Lee) in view of Kojima (US 2013/0137,169, IDS).
Regarding claim 8, Lee does not specifically disclose an emission filter disposed between the first reaction chamber and the emission sensor, wherein the emission filter is configured to allow light of one or more first wavelengths corresponding to the emitted fluorescent light, and filter out light of one or more second wavelengths, wherein the one or more first wavelengths are different from the one or more second wavelengths. However, it is conventional to use an emission filter to pass the emitted fluorescent light for emission sensor to detect and filter out other wavelength light. For example, Kojima teaches to use an emission filter (fluorescent filter) to pass the emitted fluorescent light for emission sensor to detect and filter out other wavelength light (par [0204]).
Regarding claim 9, Lee does not specifically that the reaction vessel system further comprising an excitation filter disposed between the first reaction chamber and the excitation light source, wherein the excitation filter is configured to allow light of one or more third wavelengths configured to excite the fluorescent marker, and filter out light of one or more fourth wavelengths, wherein the one or more third wavelengths are different from the one or more fourth wavelengths. However, it is conventional to use an excitation filter to pass a light to excite the fluorescent marker in the reaction chamber and filter out other wavelength light. For example, Kojima teaches to use an excitation filter to pass a light to excite the fluorescent marker in the reaction chamber and filter out other wavelength light (par [0193]).
Regarding claim 14, using optical fiber to split and direct lights is well-known in the art. For example, Kojima teaches that “There may be disposed a light guide member for adjusting a light flow” (par [0193]).  It would have been obvious to one of ordinary skill in the art to let the first energy source and the second energy source comprise optical fibers coupled to a single precursor energy source, wherein energy from the single precursor energy source is divided between the first energy source and the second energy source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYUN R XU, Ph.D./           Primary Examiner, Art Unit 1797